Case 8:20-cv-00043-JVS-ADS Document 92-9 Filed 05/15/20 Page 1 of 2 Page ID #:876




         EXHIBIT H
     Case 8:20-cv-00043-JVS-ADS Document 92-9 Filed 05/15/20 Page 2 of 2 Page ID #:877
Message
From:           Mike van Loon [mvl@townsgatemedia.comi
Sent:           3/19/2015 2:25:16 PM
To:             tom@tomchou.com
CC:             Ken Lawson [ken@kenlawson.corn]
Subject:        Re: DocuPrep Center Update


Thanks Tom!


MvL
Sent using CloudMagic

On Thu, Mar 19, 2015 at 2:04 PM, <:t m tomehou.com> wrote:

Hey guys,
Just to update you with the student loan business, we've started enrolling deals(I think around 10 total so far) but honestly it's been
slower than we anticipated. Our first mailjust hit this past week and the call volume hasn't been great. Sean is working with
Andrew's partner Mel on this point, I'm confident we'll have it resolved soon. Also, we have Andrew personally coming in for an
entire week for training in two weeks, so that will only help. We're still really high on this business(Andrew's business is still
growing nicely) so we anticipate ironing out all the wrinkles ofour start up issues and gaining momentum soon. Just wanted to keep
you in the loop.
Tom




                                                                                                                              ML00010430
